DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 02/08/2021 amended claims 1, 8, 10, 14, 19, and added claim 21.  Claims 1, 8-15, and 19-21 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1 and 14.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hashizume (US 20160091782 A1).
Regarding claim 21, Hashizume teaches a projection apparatus (Fig. 1-8), comprising: an illumination system, used to provide an illumination beam and comprising an exciting light source module (11a-d), a dichroic element (18), a wavelength-converting element (1), a light homogenizing element (20 and/or 21, or rod) and a lens array (16 and/or 17), wherein the exciting light source module (11a-d) comprises a plurality of exciting light sources, and each of the plurality of exciting light sources is used to provide an exciting beam ([0042]); the dichroic element (18) is disposed on a transmission path of the exciting beam and used to allow the exciting beam from the exciting light source module (11a-d) to be transmitted to the wavelength-converting element (1; Fig. 1-8); the wavelength-converting element (1) is disposed on a transmission path of the exciting beam from the dichroic element (18) to convert the exciting beam into a converted beam and reflect the converted beam to the dichroic element (18), and the dichroic element (18) is used to transmit the converted beam to the light homogenizing element (20 and/or 21, or rod); the light homogenizing element (20 and/or 21, or rod) is disposed on a transmission path of the converted beam from the dichroic element (18), and the light homogenizing element (20 and/or 21, or rod) has a light incident end; and the lens array (16 and/or 17) is disposed on a transmission path of the exciting beam, the lens array (16 and/or 17) 
Even though Hashizume does not explicitly teach an aspect ratio of an overall light spot of the exciting beam converged to the wavelength-converting element is greater than the aspect ratio of the light spot of the converted beam on the wavelength-converting element, and a length of the overall light spot of the exciting beam on the wavelength-converting element is less than a length of the light spot of the converted beam on the wavelength-converting element.  A person of ordinary skills in the art at the time of the invention would have recognized that the above description is a natural and necessary consequence of the etendue of light from the excited wavelength conversion material and the thickness of the wavelength conversion material.
Hashizume does not explicitly teach an aspect ratio of each of the plurality of lens units being greater than an aspect ratio of the light incident end of the light homogenizing element. 
.

Claims 1, 8-10, 12, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume (US 20160091782 A1) in view of Sheng (US 20160077419 A1) and Inoko (US 20170168380 A1).
Regarding claims 1 and 14, Hashizume teaches a projection apparatus (Fig. 1-8), comprising: an illumination system, used to provide an illumination beam and comprising an exciting light source module (11a-d), a dichroic element (18), a wavelength-converting element (1), a light homogenizing element (20 and/or 21, or rod) and a lens array (16 and/or 17), wherein the exciting light source module (11a-d) comprises a plurality of exciting light sources, and each of the plurality of exciting light sources is used to provide an exciting beam ([0042]); the dichroic element (18) is disposed on a transmission path of the exciting beam and used to allow 
Hashizume does not teach the lens array being a single lens array.
Inoko teaches combining two lens arrays into one lens array (Fig. 12A-12B; [0092]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Hasizume with Inoko; because it minimizes misalignment ([0092] of Inoko).
Hashizume, as modified by Inoko, does not teach the lens array being a single lens array disposed in the transmission path of the exciting beam between the dichroic element and the wavelength-converting element.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Hashizume with Sheng; because it allows the lens array to shape the converted light beam.
Regarding claims 8 and 19, the combination of Hashizume and Sheng consequently results in a shape of each of the plurality of lens units (Fig. 3 of Hashizume) being, i.e., a rectangle or oblong, corresponding to a shape of the light incident end of the light homogenizing element (20 and/or 21, or rod of Hashizume; Fig. 3 and 4; [0039], [0043], [0044], [0046], [0049], [0050]).  
Neither Hashizume nor Sheng teaches an aspect ratio of each of the plurality of lens units being equal to an aspect ratio of the light incident end of the light homogenizing element. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the combination of Hashizume and Kita such that an aspect ratio of each of the plurality of lens units is equal to an aspect ratio of the light incident end of the light homogenizing element; because choosing an appropriate aspect ratios for the plurality of lens units and the light incident end of the light homogenizing element is an issue of design choice.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  Furthermore, changing the shape, i.e., aspect ratios, is a known method that yield predictable results.  Combining prior art elements KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Regarding claim 9, the combination of Hashizume and Sheng consequently results in the exciting beam is converged on the wavelength-converting element (1) by the lens array (16 and/or 17) to form an overall light spot; where the shape of the lens units being projected onto the wavelength-converting element ([0039], [0043], [0044], [0046], [0049], [0050]), i.e., the aspect ratio of each of the plurality of lens units is equal to an aspect ratio of the overall light spot of the exciting beam on the wavelength-converting element (1; Fig. 6-8; [0043], [0051], [0053], [0055]). 
Regarding claim 10, Hashizume, as modified by Sheng, further teaches a first condenser lens (14), disposed between the exciting light source module (11a-d) and the lens array (16 and/or 17); a second condenser lens (19), disposed between the lens array (16 and/or 17) and the wavelength-converting element (1); and a third condenser lens (20), disposed between the dichroic element (18) and the light homogenizing element (21).
Regarding claim 12, Hashizume further teaches the exciting light source module (11a-d) comprises a plurality of collimating lenses (12a-d) respectively disposed in front of the plurality of exciting light sources (11a-d) and used to transmit the exciting beam to the dichroic element (18; Fig. 2).  
Regarding claim 15, Hashizume further teaches the light homogenizing element (20 and/or 21, or rod) has a light exiting end opposite to the light incident end, the illumination beam exiting from the light exiting end is obliquely incident on a light modulation area of the light valve (210), the light exiting end and the light modulation area are rectangular, and 

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the Hashizume such that an aspect ratio of the light exiting end of the light homogenizing element is greater than an aspect ratio of the light modulation area; because choosing an appropriate aspect ratios for the light exiting end of the light homogenizing element and an aspect ratio of the light modulation area is an issue of design choice.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  Furthermore, changing the shape, i.e., aspect ratios, is a known method that yield predictable results.  Combining prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume in view Inoko and Sheng and in further view of Sakata (US 20180210329 A1).
Regarding claims 11 and 20, Hashizume, as modified by Inoko and Sheng, does not teach a light spot of each of the exciting beams on the lens array covers at least two of the plurality of lens units. 
Sakata teaches a light spot of each of the exciting beams on the lens array (70) covers at least two of the plurality of lens units (75; Fig. 1 and 2).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hashizume in view Inoko and Sheng and in further view of Moyota (US 20150124431 A1).
Regarding claim 13, Hashizume, as modified by Inoko and Sheng, does not teach the wavelength-converting element is used to allow the exciting beam to pass therethrough, the illumination system further comprises a light guide assembly, and the exciting beam passing through the wavelength-converting element is guided by the light guide assembly and transmitted to the light homogenizing element. 
Moyota teaches the wavelength-converting element (210) is used to allow the exciting beam to pass therethrough (212T), the illumination system further comprises a light guide assembly (231, 232, 233), and the exciting beam passing through the wavelength-converting element is guided by the light guide assembly and transmitted to the light homogenizing element (320).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Hashizume, Inoko and Sheng with Moyota; because it allows using the excitation light to create blue to provide full color image.

Response to Arguments
Applicant's arguments with respect to claims 1 and 14 have been considered but are moot in view of new ground/s of rejection/s necessitated by the amendment of claims 1 and 14.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882